March 23, 2010

Mr. Leo Pavliv
2525 West End Avenue, Suite 950
Nashville, TN 37203



    Re: Employment of Leo Pavliv as Senior Vice President, Operations by
Cumberland Pharmaceuticals Inc.

Dear Leo:

Effective January 1st, 2010, this letter agreement (the “Agreement”) will
evidence the terms and conditions under which you will be employed by Cumberland
Pharmaceuticals Inc. (the “Company”). In consideration of your appointment as
Senior Vice President, Operations of the Company, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Compensation. The Company agrees to compensate you as follows:

(a) The Company agrees to pay you on a salary basis for services performed based
on an annual rate of two hundred eighty-two thousand dollars ($282,000.00),
payable in arrears in equal monthly installments on the last day of each
calendar month of 2010. For each year, thereafter, you will be paid on a salary
basis for services performed based on an annual rate determined by the Company
in its sole discretion; provided, however, that any obligation to make payments
under this Section 1(a) will cease upon termination of your employment for any
reason. Notwithstanding the foregoing, nothing in this Section 1(a) alters or is
intended to alter the at-will nature of your employment as described in
Section 3 of this Agreement.

(b) You will be eligible to participate in any Company-wide employee benefits as
approved by the Board of Directors. The terms of your eligibility and
participation will be governed by the provisions of the employee benefit plans,
as such plans may be amended from time to time in the discretion of the
Company’s Board of Directors.

(d) You may be eligible for any Company bonus program, based upon performance in
meeting your individual objectives and the Company’s overall performance, both
as determined and approved by the Board of Directors of the Company. Any such
bonus will be discretionary and will be subject to the terms of the applicable
bonus program, the terms of which program may be modified from year to year in
the sole discretion of the Company’s Board of Directors.

(e) You will receive a grant of options, as set forth in Exhibit A, to purchase
Cumberland common shares pursuant to an option agreement. Such options will be
subject to the option agreement and the terms set forth in the option plan under
which they are awarded. You may, at the Company’s sole discretion, receive
additional grants of options, which will be subject to an option agreement and
the option plan under which they are awarded.

(f) Except as set forth in Section 2, the Company shall not be liable to you for
any expense incurred by you unless you receive the Company’s prior written
consent to reimburse you for such expense.

2. Additional Payments. During the term hereof, you shall be entitled to receive
prompt reimbursement for all reasonable and documented expenses incurred in the
performance of services in accordance with the expense reimbursement policy of
the Company. Such reimbursement policy shall require adequate documentation by
you of the expenses and payment by the Company of such amounts shall be made
within a reasonable period after the close of the year in which the expenses
were incurred.

3. Employment at Will. This Agreement is not intended to and shall not be
understood in any manner as affecting or modifying the at-will status of your
employment with the Company. As an at-will employee either you or the Company
may terminate the employment relationship at any time with or without cause or
notice. The obligations of Sections 4, 5, 6, 7, 8, 10, 11 and 12 herein shall
survive the termination of the employment relationship or of this Agreement.

4. Confidentiality. All knowledge and information, not already available to the
public, which you acquire, have acquired, or will acquire in the course of your
employment with the Company with respect to the Company’s business, work
methods, or pending regulatory matters, or other Company matters that are
treated by the Company as confidential, shall be regarded by you as trade
secrets, whether or not they are classifiable legally as trade secrets, and
shall be treated by you as strictly confidential. Such knowledge and information
shall not either directly or indirectly be used, disclosed, or made accessible
to anyone by you for any purpose, except in the ordinary course of the Company’s
business under circumstances in which you are authorized to use or disclose such
information. No disclosures of such confidential information shall be made
outside of those you are authorized to make in the regular and ordinary course
of your duties unless and until you receive prior written permission of the
Board of Directors of the Company to make such disclosure.

5. Discoveries and Improvements. During the time that you are employed by the
Company, all confidential information, trade secrets, or proprietary information
and all other discoveries, inventions, software programs, processes, methods and
improvements that are conceived, developed, or otherwise made by you , alone or
with others, that relate in any way to the Company’s present or planned business
or products (collectively the “Developments”), whether or not patentable or
subject to copyright protection and whether or not reduced to tangible form or
reduced to practice, shall be the sole property of the Company. You agree to
disclose all Developments promptly, fully and in writing to the Company. You
agree to keep and maintain adequate and current dated and witnessed written
records of all such Developments, in the form of notes, sketches, drawings, or
reports, which records shall be promptly submitted to the Company and shall be
and remain the property of the Company at all times. You agree to assign, and
hereby do assign, to, the Company all your right, title and interest throughout
the world in and to all Developments. You agree that all Developments shall
constitute “Works for Hire” (as such are defined under the U.S. Copyright Laws)
and hereby assign to the Company all copyrights, patents and other proprietary
rights you may have in any Developments without any obligation on the part of
the Company to pay royalties or any other consideration to you for such
Developments.

6. Publication. All documents and other writings produced by you during the
period of your employment, which relate to work you are doing or have done for
the Company or to the business of the Company or its affiliates, shall belong to
the Company. You will not publish outside of the Company any such writing
without the prior written consent of the Board of Directors of the Company. You
will, without further compensation, execute at any time (whether or not you are
still employed by the Company) all documents requested of you relating to the
protection of such rights, including the assignment of such rights to the
Company.

7. Litigation. You shall notify the Company within three business days if no
longer employed and immediately if still employed by the Company if you are
contacted by any person relating to any claim or litigation against the Company.
You shall not communicate in any manner with any person related to any claim or
litigation against the Company without the prior consent of the Board of
Directors of the Company unless compelled to do so by law.

8. Competition. For so long as you are employed by the Company or any Affiliate
(as defined below) and for a period of one year after you cease to be employed
by the Company or any Affiliate, you shall not, directly or indirectly, engage
in any work or other activity—whether as owner, stockholder, partner, officer,
consultant, or otherwise—involving a trademark, product, or process that, in the
opinion of the Company’s President, is similar to a trademark, product or
process on which you worked for the Company (or any Affiliate) or obtained
knowledge about while working for the Company at any time during the period of
employment, if such work or other activity is then, or reasonably expected to
become, competitive with that of the Company (or any Affiliate). The restriction
in the preceding sentence shall not apply if you have disclosed to the Company
in writing all the known facts relating to such work or activity and have
received a release in writing from the Board of Directors of the Company
allowing you to engage in such work or activity. The Company’s President shall
have sole discretion to determine whether your work or activity for another
employer involves trademarks, products, or processes that are similar to
trademarks, products, or processes that you worked on for the Company. Ownership
by you of five percent (5%) or less of the outstanding shares of stock of any
company either (i) listed on a national securities exchange, or (ii) having at
least one hundred (100) stockholders shall not make you a “stockholder” within
the meaning of that term as used in this paragraph. For one year after you cease
to work for the Company, you will not engage in any work or activity that will
cause you to inevitably disclose to anyone not employed by the Company (or an
Affiliate) any trade secret or confidential information that belongs to the
Company or one of its Affiliates. Nothing in this paragraph shall limit the
rights or remedies of the Company arising, directly or indirectly, from such
competitive employment, including, without limitation, claims based upon breach
of fiduciary duty, misappropriation, or theft of confidential information. The
term “Affiliate” shall mean the Company and any entity controlling, controlled
by, or under common control with the Company.

9. Conflicting Contracts. You represent and warrant that you are not now under
any obligation resulting from any contract or arrangement, to any person, firm,
or corporation, which is inconsistent or in conflict with this Agreement.
Likewise you represent and warrant that you are not now under any obligation
resulting from any contract or arrangement to any person, firm, or corporation
which would prevent, limit, or impair in any way the performance by you of your
obligations to the Company.

10. Solicitation. For a period of one year after you cease to be employed by the
Company (or a Company affiliate):

(a) You agree not to solicit, directly or indirectly, business related to the
development or sales of pharmaceutical products from any entity, organization,
or person which is contracted with the Company, which has been doing business
with the Company or from which the Company was soliciting at the time of your
termination, or a firm which you knew or had reason to know that the Company was
going to solicit business at the time you ceased to be employed by the Company.
The restriction set forth in the preceding sentence shall not apply if you have
disclosed to the Company in writing all the known facts relating to such
solicitation and have received a release in writing from the Board of Directors
of the Company to engage in such solicitation.

(b) You agree not to solicit, recruit, hire, or assist in the hiring of any
employee of the Company to work for you or another person, firm, corporation, or
business in competition with, or reasonably likely to become in competition
with, the Company.

11. Return of Documents. Upon termination of your employment for any reason, you
shall immediately return to the Company all documents and things belonging to
the Company. This includes, but is not limited to, trade secrets, confidential
information, knowledge, data or know-how, and software containing such
information, whether or not the documents are marked “Confidential.”

12. Remedies. You acknowledge that in the event of breach of this Agreement by
you, actual damages to the Company will be impossible to calculate, the
Company’s remedies at law will be inadequate, and the Company will suffer
irreparable harm. Therefore, you agree that any of the covenants contained in
this Agreement may be specifically enforced through injunctive relief, but such
right to injunctive relief shall not preclude the Company from other remedies
which may be available to it. You further agree that should you fail to keep any
of the promises made by you in this Agreement, or any way violate this
Agreement, the Company shall be entitled to recover all monies the Company is
required to spend, including attorneys fees, to enforce the provisions of this
Agreement.

13. Debarment. You represent and warrant that you have not been debarred and
will notify the Company immediately if you are debarred, pursuant to subsection
306(a) or 306(b) of the Federal Food, Drug, and Cosmetic Act.

14. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail to
your residence or to the Company’s principal office in the case of the Company.

15. Waiver. The waiver by either party of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.

16. Entire Agreement. This Agreement contains the entire agreement of the
parties and may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

17. Governance. This Agreement shall be governed by the laws of the State of
Tennessee. Any dispute arising out of this Agreement shall be resolved, at the
Company’s sole option, by courts sitting in Nashville, Tennessee, and you waive
any objection to such venue.

18. Enforceability. In the event that any provision of this Agreement shall be
held by a court to be unenforceable, such provision will be enforced to the
maximum extent permissible, and the remaining portions of this Agreement shall
remain in full force and effect.

19. Survival. Notwithstanding any termination of your employment, this Agreement
shall survive and remain in effect in accordance with its terms.

This letter agreement may be signed in one or more counterparts, each of which
shall be an original and all of which will constitute one and the same
instrument.

Sincerely yours,

CUMBERLAND PHARMACEUTICALS INC.

         
 
  By:   /s/ A.J. Kazimi
Chief Executive Officer
Accepted as to all terms and conditions
as of the 25th of March, 2010:
 

 


/s/ Leo Pavliv
 
 


Exhibit A

Option Agreement

The Company’s standard option agreement shall be forthcoming at the appropriate
time and shall incorporate the following several terms:



1.   Subject to the terms therein, the Company will provide a grant of options
under its 2007 Long-Term Incentive Compensation Plan to purchase up to twelve
thousand (12,000) of its shares of common stock.



2.   As determined and approved by the Board of Directors, up to 3,000 options
will vest on each 31st of December over the four-year period from 2010-2013.



3.   The options awarded will have an Exercise Price of Fair Market Value on
Date of Grant.



4.   The options awarded will have a term of five years from Date of Grant.

It is important that, after you receive your option agreement and other related
documents, you read and understand the terms and conditions of the option
agreement. The Company recommends that you always seek guidance from your
personal accountant or tax advisor prior to initiating any exercise or action
involving your option agreement.

